                         3:19-cv-03177-RM-TSH # 16              Page 1 of 2
                                                                                                       E-FILED
                                                                   Wednesday, 05 February, 2020 08:56:12 PM
                                                                               Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION


 HARRY JENNINGS,

 Plaintiff,                                                       Case No. 3:19-cv-03177

 v.
                                                               Honorable Judge Richard Mills
 COMPLETE PAYMENT RECOVERY
 SERVICES, INC.,                                      Honorable Magistrate Tom Schanzle-Haskins

 Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff Harry Jennings

and the Defendant Complete Payment Recovery Services, Inc. through their respective counsel that

the above-captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure

41. Each party shall bear its own costs and attorneys’ fees.


Dated: February 5, 2020                                Respectfully Submitted,

HARRY JENNINGS                                         COMPLETE PAYMENT RECOVERY
                                                       SERVICES, INC.

/s/ Alexander J. Taylor                                /s/ Punit K. Marwaha (with consent)
Alexander J. Taylor                                    Punit K. Marwaha
Counsel for Plaintiff                                  Counsel for Defendant
Sulaiman Law Group, LTD                                Troutman Sanders LLP
2500 S. Highland Ave., Ste. 200                        One North Wacker Drives, Suite 2905
Lombard, Illinois 60148                                Chicago, Illinois 60606
Phone: (630) 575-8181                                  Phone: (312) 759-5949
ataylor@sulaimanlaw.com                                punit.marwaha@troutman.com




                                                  1
                          3:19-cv-03177-RM-TSH # 16           Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Alexander J. Taylor
                                                      Alexander J. Taylor




                                                  2
